Citation Nr: 0411462	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-14 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional disability due to a postoperative 
infection following bladder surgery at a VA medical facility 
in June 2000.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability due to a postoperative infection following bladder 
surgery at a VA medical facility in June 2000. 


FINDING OF FACT

The preponderance of the evidence of record is against 
finding that the veteran has a chronic disability due to a 
postoperative infection following his June 2000 bladder 
surgery.


CONCLUSION OF LAW

The criteria to establish entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability due to a 
postoperative infection following bladder surgery at a VA 
medical facility in June 2000 have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326, 3.358, 3.800 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the 
appellant's June 2000 bladder surgery led to a postoperative 
infection which infection required his subsequent 
hospitalization.  It is argued that the veteran, despite the 
infection having fully resolved, is entitled to compensation 
for his suffering and the additional time he spent in the 
hospital. 

Pursuant to 38 U.S.C.A. § 1151, where a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation, including 
disability compensation, shall be awarded in the same manner 
as if the additional disability were service-connected.  See 
also 38 C.F.R. § 3.358.

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  38 
C.F.R. § 3.358(b)(1).  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
disease or injury is the condition that the medical or 
surgical treatment was intended to alleviate.  38 C.F.R. 
§ 3.358(b)(1)(ii).  Compensation is not payable if additional 
disability or death is a result of the continuance or natural 
progress of the injury or disease for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would in fact 
be administered.  Id.

Effective for claims filed on or after October 1, 1997, 38 
U.S.C.A. § 1151 precludes awarding benefits in the absence of 
evidence of VA negligence or an unforeseen event.  See Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); See also 
VAOPGCPREC 40-97; 63 Fed. Reg. 31263 (1998).  This claim was 
filed in January 2001.  Thus, evidence of an unforeseen event 
or evidence of VA negligence is required for this claim to be 
granted. 

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that a 
June 19, 2000, VA treatment record entitled "attending 
note" recorded the fact that the veteran was aware of the 
risks and complications involved with having surgery to 
remove a bladder tumor and that the risks included bleeding, 
bladder perforation, and infection.  Thereafter, VA treatment 
records show that the veteran was admitted to the Buffalo VA 
Medical Center on June 20, 2000, to have surgery to remove 
the bladder tumor.  The June 20, 2000, surgical notes 
reported that the veteran underwent a transurethral resection 
of a three centimeter bladder tumor.  The postoperative 
diagnoses were a three centimeter papillary lesion just 
posterior to the left ureteral orifice and a small bladder 
diverticulum between the left and right ureteral orifices.  
He was discharged on June 21, 2000, with a Foley catheter 
with instruction to return on June 28, 2000 for catheter 
removal. 

On June 30, 2000, after complaining of fever and chills, the 
veteran was re-hospitalized at the Bath VA medical center 
with a 104.5-degree fever and an elevated white blood cell 
count.  The admitting diagnosis was dehydration and fever due 
to urosepsis brought above by a urological procedure.  It was 
thereafter noted that he was placed on intravenous 
antibiotics, he tolerated the hospital course without any 
further sequela.  Antibiotics were discontinued on July 17, 
2000.  Thereafter, he was followed to see if his fever 
returned and it did not.  He was discharged on July 19, 2000.  
At that time, he had no complaints, felt good, denied any 
pain, and denied frequent urination or burning on urination.  
He was also reported to be eating well and looking forward to 
going home.  The discharge diagnosis was "urosepsis-
resolved."  His condition on discharge was "improved."

Subsequent VA treatment records, dated through May 2003, are 
negative for complaints, diagnoses, or treatment for any 
chronic disease process as a result of the bladder surgery 
and subsequent postoperative infection.  For example, when 
next seen by VA in early August 2000, it was opined that the 
veteran had done well and his only complaint was of mild 
sedation.  It was also opined that the mild sedation was 
probably caused by his medication.  Thereafter, a September 
2000 cystoscopy showed no evidence of tumor or any other 
abnormality.  No infection was noted.  Likewise, an October 
2000 general examination was negative for complaints, 
diagnoses, or treatment related to the postoperative 
infection.

Given the above, the Board finds that the medical evidence of 
record overwhelming supports the conclusion that the veteran 
does not have a current disability due to the bladder surgery 
and subsequent postoperative infection.  The application of 
38 U.S.C.A. § 1151 has as an explicit condition that the 
veteran must have additional disability.  Accordingly, 
because the veteran does not have any current disability due 
an infection following the June 2000 surgery, the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 must be 
denied.  

In reaching the above conclusion, the Board acknowledges the 
veteran's contentions that, despite the infection having 
fully resolved, he wants compensation for his suffering and 
the additional time he spent in the hospital.  However, 
because the issue on appeal turns on whether the veteran 
sustained additional permanent disability because of the 
bladder surgery and subsequent postoperative infection and 
because a layperson like the claimant is not competent to 
provide competent medical opinion evidence as to this issue, 
his statements are not probative evidence as to the issue on 
appeal.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The benefit sought on appeal is denied. 

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), the Board notes that 
the record on appeal shows that VA notified the veteran that 
establishing entitlement to 38 U.S.C.A. § 1151 benefits 
requires, among other things, evidence of additional 
disability.  See, e.g., rating decision dated in November 
2001; and statement of the case dated in May 2003.  Moreover, 
the above claim was denied because the veteran did not meet 
the statutory threshold for entitlement to 38 U.S.C.A. § 1151 
benefits - additional disability.  See also 38 C.F.R. 
§ 3.358(a).  The record does not show any disability.  The 
record also shows that the RO obtained and associated with 
the claims' file all of the veteran's medical records from 
the Buffalo and Bath VA medical centers related to the June 
2000 surgery and subsequent hospitalization because of 
infection.  Therefore, because the decision is mandated by a 
failure to meet a basic legal prerequisite, the Board is 
entitled to go forward with adjudication of the claim 
regardless of whether or not the record shows adequate notice 
and assistance as required by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A; Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Further discussion of the VCAA is not required.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
postoperative infection following a June 2000 bladder surgery 
is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



